—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered April 30, 1999, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of four years, unanimously affirmed.
*120To the extent that defendant is asserting that his plea allocution was insufficient to establish his guilt of assault in the second degree, that claim is unpreserved (see, People v Lopez, 71 NY2d 662), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant pleaded guilty knowingly, intelligently and voluntarily, and that nothing in defendant’s recitation of the facts cast any doubt upon his guilt or raised the possibility of a defense (see, People v Toxey, 86 NY2d 725).
We perceive no basis for a reduction of sentence. Concur— Andrias, J.P., Sullivan, Wallach, Rubin and Gonzalez, JJ.